Exhibit 10.1


Jive Software, Inc.
300 Orchard City Drive, Suite 100
Campbell, CA 95008
March 10, 2017
Engine Capital, L.P.
1370 Broadway, 5th Floor
New York, NY 10018
Attn:    Arnaud Ajdler
Gentlemen:
This letter (this “Agreement”) constitutes the agreement between (a) Jive
Software, Inc. (“Company”) and (b) Engine Capital, L.P. (“Engine”) and each of
the other related Persons (as defined below) set forth on the signature pages to
this Agreement (collectively with Engine, the “Engine Group”). The Engine Group
and each of its Affiliates (as defined below) and Associates (as defined below)
are collectively referred to as the “Investors.” Company and the Engine Group
are collectively the “Parties.”
1.Appointment of New Director. As of the date of this Agreement, Company’s Board
of Directors (the “Board”) and all applicable committees of the Board have taken
all action necessary (including increasing the size of the Board by one
directorship) to appoint Robert Frankfurt (the “New Director”) as a Class I
director with a term expiring at Company’s 2018 Annual Meeting of Stockholders
(the “2018 Annual Meeting”).
2.Committee Assignments. The Board will assign the New Director to at least one
of the committees of the Board promptly following the execution of this
Agreement. Unless the Board determines in good faith that the New Director may
have a conflict of interest and subject to Company’s corporate governance
guidelines, the listing rules of The Nasdaq Stock Market (“Nasdaq”) and
applicable law, the Board and all applicable committees of the Board will take
all actions necessary to ensure that, during the Restricted Period (as defined
below), any new committee of the Board that is established includes the New
Director as a member of such committee.
3.Replacement Director. If, prior to the expiration of the Restricted Period,
the New Director ceases to be a member of the Board for any reason, then Engine
will have the ability, during the Restricted Period, to recommend a replacement
person(s) (who must be independent of Engine and “independent” for purposes of
the listing rules of Nasdaq) (any such person shall be referred to as an “Engine
Replacement Director”) for appointment to the Board. No later than 10 business
days after the recommendation of an Engine Replacement Director by Engine, the
Board and any applicable committee thereof shall vote on the appointment of such
Engine Replacement Director, as applicable, to the Board. If the Board does not
appoint such Engine Replacement Director as recommended, then the Parties shall
continue to follow the procedures of this paragraph 3 until an Engine
Replacement Director is appointed to the Board. Upon an Engine Replacement
Director’s appointment to the Board, the Board and all applicable committees of
the Board shall take all actions necessary to appoint such Engine Replacement
Director to any committee of the Board on which the New Director was a member
immediately prior to the New Director ceasing to be a member of the Board. In
connection with his or her appointment to the Board, Engine will cause any
Engine Replacement Director to sign an appropriate and customary joinder to this
Agreement.
4.Compliance with Laws and Company Policies. The New Director will, and Engine
will cause the New Director, if requested by Company, to agree in writing,
during the term of any service as a director of Company, to (a) comply with all
laws, policies, procedures, processes, codes, rules, standards and guidelines
applicable to members of the Board, including Company’s code of conduct, insider
trading policy, Regulation FD policy, related party transactions policy and
corporate governance guidelines, in each case as amended from time to time; and
(b) keep confidential all confidential information of Company.





--------------------------------------------------------------------------------







5.No Fiduciary Restriction. Notwithstanding anything to the contrary in this
Agreement, the New Director, during his term of service as a director of
Company, will not be prohibited from acting in his capacity as a director or
from complying with his fiduciary duties as a director of Company (including
voting on any matter submitted for consideration by the Board, participating in
deliberations or discussions of the Board and making suggestions or raising any
issues or recommendations to the Board).
6.Continuing Independence. At all times while serving as a nominee for director
or a member of the Board, the New Director will, and Engine will cause the New
Director to, meet all then-applicable director independence and other standards
of Company, Nasdaq and the Securities and Exchange Commission (the “SEC”) and
then-applicable provisions of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations promulgated thereunder.
7.Director Benefits. The New Director will be entitled to the same director
benefits as other members of the Board, including, but not limited to,
(a) compensation for his service as a director and reimbursement for his
expenses on the same basis as all other non-employee directors of Company;
(b) equity-based compensation grants and other benefits on the same basis as all
other non-employee directors of Company; and (c) the same rights of
indemnification and directors’ and officers’ liability insurance coverage as the
other non-employee directors of Company as such rights may exist from time to
time.
8.Recusal of the New Director. The Engine Group agrees that the Board or any of
its committees may recuse the New Director from any Board or committee meeting
or portion thereof at which the Board or such committee is evaluating or taking
action with respect to (a) the exercise of any of Company’s rights or
enforcement of any of the obligations under this Agreement; (b) any action taken
in response to actions taken or proposed by any Investor with respect to
Company; or (c) any proposed transaction between Company and any Investor.
9.Voting Commitment. During the Restricted Period (as defined below), at each
annual or special meeting of Company’s stockholders, the Investors will
(a) cause all Voting Securities beneficially owned by them to be present for
quorum purposes; and (b) vote, or cause to be voted, all Voting Securities
beneficially owned by them in favor of (i) Company’s slate of directors; and
(ii) the approval, on an advisory basis, of Company’s named executive officer
compensation.
10.Standstill. From the date of this Agreement until 10 business days prior to
the deadline for the submission of stockholder nominations of directors and
business proposals for the 2018 Annual Meeting (such period, the “Restricted
Period”), none of the Investors or their respective Affiliates and Associates or
their respective principals, directors, general partners, officers, employees,
and agents and representatives acting on their respective behalf will, in any
way, directly or indirectly (in each case, except as expressly permitted by this
Agreement):
(a)    with respect to Company or the Voting Securities, (i) make, participate
in or encourage any “solicitation” (as such term is used in the proxy rules of
the SEC) of proxies or consents with respect to the election or removal of
directors or any other matter or proposal; (ii) become a “participant” (as such
term is used in the proxy rules of the SEC) in any such solicitation of proxies
or consents; (iii) seek to advise, encourage or influence any Person with
respect to the voting or disposition of any Voting Securities; or (iv) initiate,
encourage or participate, directly or indirectly, in any “vote no,” “withhold”
or similar campaign;
(b)    initiate, propose or otherwise “solicit” (as such term is used in the
proxy rules of the SEC) Company’s stockholders for the approval of any
shareholder proposal, whether made pursuant to Rule 14a-4 or Rule 14a-8
promulgated under the Exchange Act, or otherwise, or cause or encourage any
Person to initiate or submit any such shareholder proposal;


-2-



--------------------------------------------------------------------------------





(c)    with respect to Company or the Voting Securities, (i) communicate with
Company’s stockholders or others pursuant to Rule 14a-1(l)(2)(iv) pursuant to
the Exchange Act; (ii) participate in, or take any action pursuant to, or
encourage any Person to take any action pursuant to, any type of “proxy access”;
or (iii) conduct any nonbinding referendum or hold a “stockholder forum”;
(d)    (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board; (ii) nominate or propose the nomination of, or
recommend the nomination of, or encourage any Person to nominate or propose the
nomination of or recommend the nomination of, any candidate to the Board; or
(iii) seek, alone or in concert with others, or encourage any Person to seek,
the removal of any member of the Board;
(e)    (i) call or seek to call a special meeting of stockholders, or encourage
any Person to call a special meeting of stockholders; or (ii) make a request for
any stockholder list or other similar Company records;
(f)    other than solely with other Affiliates of the Engine Group with respect
to Voting Securities now or subsequently owned by them, (i) form, join (whether
or not in writing), encourage, influence, advise or participate in a
partnership, limited partnership, syndicate or other group, including a “group”
as defined pursuant to Section 13(d) of the Exchange Act, with respect to any
Voting Securities (other than any group comprised solely of Investors);
(ii) deposit any Voting Securities into a voting trust, arrangement or
agreement; or (iii) subject any Voting Securities to any voting trust,
arrangement or agreement;
(g)    (i) make any offer or proposal (with or without conditions) with respect
to any merger, acquisition, recapitalization, restructuring, disposition or
other business combination involving any Investor and Company; (ii) solicit a
third party to, on an unsolicited basis, make an offer or proposal (with or
without conditions) with respect to any merger, acquisition, recapitalization,
restructuring, disposition or other business combination involving Company, or
publicly encourage, initiate or support any third party in making such an offer
or proposal; or (iii) publicly comment on any proposal regarding any merger,
acquisition, recapitalization, restructuring, disposition or other business
combination with respect to Company by a third party prior to such proposal
becoming public;
(h)    other than through non-public communications with Company that would not
reasonably be expected to trigger public disclosure obligations for any Party,
make or disclose any statement regarding any intent, purpose, plan or proposal
with respect to the Board or Company, its management, policies, affairs or
assets, or the Voting Securities or this Agreement, that is inconsistent with
the provisions of this Agreement, including any intent, purpose, plan or
proposal that is conditioned on, or would require, the waiver, amendment,
nullification or invalidation of any provision of this Agreement, or take any
action that could require Company to make any public disclosure relating to any
such intent, purpose, plan, proposal or condition;
(i)    institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceedings against or involving Company or any of its
current or former directors or officers (including derivative actions), other
than an action to enforce the provisions of this Agreement instituted in
accordance with this Agreement;
(j)    take any action in support of, or make any proposal or request that
constitutes: (i) controlling, changing or influencing the Board or management of
Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Board; (ii) controlling, changing or
influencing the capitalization, stock repurchase programs and practices, capital
allocation programs and practices, or dividend policy of Company;
(iii) controlling, changing or influencing Company’s management, business or
corporate structure; (iv) seeking to have Company waive or make amendments or
modifications to its certificate of incorporation or bylaws; (v) causing a class
of securities of Company to be delisted from, or to cease to be authorized to be
quoted on, any securities exchange; or (vi) causing a class of securities of
Company to become eligible for termination of registration pursuant to Section
12(g)(4) of the Exchange Act;
(k)    sell, offer or agree to sell all or substantially all to any third party,
through swap or hedging transactions, derivative agreements or otherwise, voting
rights decoupled from the underlying Voting Securities held by the Investors;


-3-



--------------------------------------------------------------------------------





(l)    engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right or other similar right
(including any put or call option or swap transaction with respect to any
security (other than a broad-based market basket or index)) that includes,
relates to or derives any significant part of its value from a decline in the
market price or value of the securities of Company;
(m)    other than with other Investors, have any discussions or communications,
or enter into any agreements, understandings or arrangements (whether written or
oral), with, or advise, finance, assist or encourage, any Person, in connection
with any of the foregoing;
(n)    acquire, offer, agree or propose to acquire, whether by purchase, tender
or exchange offer, through the acquisition of control of another Person, by
joining a partnership, limited partnership, syndicate or other group, including
a “group” as defined pursuant to Section 13(d) of the Exchange Act, through swap
or hedging transactions, or otherwise, any securities of Company or any rights
decoupled from the underlying securities of Company that would result in the
Investors in the aggregate owning, controlling or otherwise having any
beneficial or other ownership interest (including, for purpose of this
calculation, all Voting Securities that such Person has the right to acquire
pursuant to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional and including economic ownership pursuant to a cash settled call
option or other derivative security, contract or instrument primarily related to
the price of Voting Securities) of more than 9.9% of the then-outstanding Voting
Securities; and
(o)    other than through open market broker sale transactions where the
identity of the purchaser is not known and in underwritten widely dispersed
public offerings, sell, offer or agree to sell, through swap or hedging
transactions or otherwise, the securities of Company to any Person not a party
to this Agreement (a “Third Party”) that, to Engine’s knowledge (after due
inquiry in connection with a private, non-open market transaction, it being
understood that such knowledge shall be deemed to exist with respect to any
publicly available information, including information in documents filed with
the SEC), would result in such Third Party, together with its Affiliates and
Associates, owning, controlling or otherwise having any beneficial or other
ownership interest of more than 4.9% of the then-outstanding Voting Securities
or that would increase the beneficial or other ownership interest of any Third
Party who, together with its Affiliates and Associates, has a beneficial or
other ownership interest of more than 4.9% of the then-outstanding Voting
Securities.
11.Non-Disparagement. Subject to applicable law, each of the Parties covenants
and agrees that, during the Restricted Period, neither it nor any of its
respective Affiliates, Associates, agents, subsidiaries, successors, assigns,
officers, key employees or directors will in any way publicly criticize,
disparage, call into disrepute or otherwise defame or slander the other Party or
such other Party’s Affiliates, Associates, subsidiaries, successors, assigns,
officers (including any current or former officer of a Party or a Party’s
subsidiaries), directors (including any current or former director of a Party or
a Party’s subsidiaries), employees, stockholders, agents, attorneys or
representatives, or any of their businesses, products or services, in any manner
that would reasonably be expected to damage the business or reputation of such
other Party, their businesses, products or services or their subsidiaries,
Affiliates, successors, assigns, officers (or former officers), directors (or
former directors), employees, stockholders, agents, attorneys or
representatives.
12.No Compensation Arrangements. The Engine Group will not, directly or
indirectly, compensate or agree to compensate the New Director for his service
as a director of Company with any cash, securities (including any rights or
options convertible into or exercisable for or exchangeable into securities or
any profit sharing agreement or arrangement) or other form of compensation
directly or indirectly related to Company or its securities.
13.Compliance with this Agreement. Engine will cause the other Investors to
comply with the terms of this Agreement and will be responsible for any breach
of the terms of this Agreement by any Investor, whether or not such Investor is
a party to this Agreement.


-4-



--------------------------------------------------------------------------------





14.Public Disclosure.
(a)    No Press Release. Except as contemplated by paragraph 14(b), no Party
will issue a press release or make any public statement concerning this
Agreement or the appointment of the New Director.
(b)    Company will promptly prepare and file a Current Report on Form 8-K (the
“Form 8-K”) with the SEC reporting the entry into this Agreement. All disclosure
in the Form 8-K will be consistent with this Agreement. Company will provide
Engine and its counsel with a reasonable opportunity to review and comment upon
the Form 8-K prior to filing, and will consider in good faith any changes
proposed by Engine or its counsel.
15.Expenses. Promptly following the execution of this Agreement, Company shall
reimburse Engine for not more than $20,000 of its reasonable and documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with the negotiation and execution of this Agreement.
16.    Definitions; Interpretations.
(a)    As used in this Agreement, the term (i) “Person” will be interpreted
broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (ii) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act and will include Persons who become Affiliates of any
Person subsequent to the date of this Agreement; (iii) “Associate” has the
meaning set forth in Rule 12b-2 promulgated under the Exchange Act and will
include Persons who become Associates of any Person subsequent to the date of
this Agreement, but will exclude any Person not controlled by or under common
control with the related Person; (iv) “Voting Securities” means the shares of
Company’s common stock and any other securities of Company entitled to vote in
the election of directors, or securities convertible into, or exercisable or
exchangeable for, such shares or other securities, whether or not subject to the
passage of time or other contingencies; (v) “business day” means any day other
than a Saturday, Sunday or a day on which the Federal Reserve Bank of San
Francisco is closed; and (f) “beneficially own,” “beneficially owned” and
“beneficial ownership” has the meaning set forth in Rule 13d-3 promulgated under
the Exchange Act.
(b)    The words “include,” “includes” and “including” will be deemed to be
followed by the words “without limitation.” The word “or” is not exclusive. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement, instrument, law, rule or
statute defined or referred to in this Agreement means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented.
17.    Representations of the Engine Group. Each member of the Engine Group,
severally and not jointly, represents that (a) its authorized signatory set
forth on the signature page to this Agreement has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind such member; (b) this Agreement
has been duly authorized, executed and delivered by it and is a valid and
binding obligation of such member, enforceable against it in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (c) this Agreement does not and will not violate any law, any order
of any court or other agency of government, its organizational documents or any
provision of any agreement or other instrument to which such member or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
agreement or other instrument, or result in the creation or imposition of, or
give rise to, any material lien, charge, restriction, claim, encumbrance or
adverse penalty of any nature whatsoever; and (d) as of the date of this
Agreement, it has not, directly or indirectly, compensated or agreed to
compensate the New Director for his service as a director of Company with any
cash, securities (including any rights or options convertible into or
exercisable for or exchangeable into securities or any profit sharing agreement
or arrangement) or other form of compensation directly or indirectly related to
Company or its securities. The Engine Group represents and warrants that as of
the date of this Agreement, it is the beneficial owner of an aggregate of
984,140 shares of Voting Securities.


-5-



--------------------------------------------------------------------------------





18.    Representations of Company. Company represents that this Agreement
(a) has been duly authorized, executed and delivered by it and is a valid and
binding obligation of Company, enforceable against Company in accordance with
its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles; (b) does not require the approval of the stockholders of
Company; and (c) does not and will not violate any law, any order of any court
or other agency of government, Company’s certificate of incorporation or bylaws,
each as amended from time to time, or any provision of any agreement or other
instrument to which Company or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such agreement or other instrument, or result
in the creation or imposition of, or give rise to, any material lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever.
19.    Specific Performance. Each Party acknowledges and agrees that money
damages would not be a sufficient remedy for any breach (or threatened breach)
of this Agreement by it and that, in the event of any breach or threatened
breach of this Agreement, (a) the Party seeking specific performance will be
entitled to injunctive and other equitable relief, without proof of actual
damages; (b) the Party against whom specific performance is sought will not
plead in defense that there would be an adequate remedy at law; and (c) the
Party against whom specific performance is sought agrees to waive any applicable
right or requirement that a bond be posted. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.
20.    Entire Agreement; Binding Nature; Assignment; Waiver. This Agreement
constitutes the only agreement between the Parties with respect to the subject
matter of this Agreement and it supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written. This Agreement binds, and
will inure to the benefit, of the Parties and their respective successors and
permitted assigns. No Party may assign or otherwise transfer either this
Agreement or any of its rights, interests, or obligations under this Agreement
without the prior written approval of the other Party. Any purported transfer
requiring consent without such consent is void. No amendment, modification,
supplement or waiver of any provision of this Agreement will be effective unless
it is in writing and signed by the affected Party, and then only in the specific
instance and for the specific purpose stated in such writing. Any waiver by any
Party of a breach of any provision of this Agreement will not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Agreement. The failure of a Party to insist upon
strict adherence to any term of this Agreement on one or more occasions will not
be considered a waiver or deprive that Party of the right to insist upon strict
adherence to that term or any other term of this Agreement in the future.
21.    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement will remain in full force and effect. Any provision of this
Agreement that is held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable,
and this Agreement will otherwise be construed so as to effectuate the original
intention of the Parties reflected in this Agreement. The Parties further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.
22.    Governing Law; Forum. This Agreement is governed by and will be construed
in accordance with the laws of the State of Delaware. Each of the Parties
(a) irrevocably and unconditionally consents to the exclusive personal
jurisdiction and venue of the Court of Chancery of the State of Delaware and any
appellate court thereof (unless the federal courts have exclusive jurisdiction
over the matter, in which case the United States District Court for the District
of Delaware will have exclusive personal jurisdiction); (b) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court; (c) agrees that it will not bring any
action relating to this Agreement or otherwise in any court other than the such
courts; and (d) waives any claim of improper venue or any claim that those
courts are an inconvenient forum. The Parties agree that mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in paragraph 24 or in such other manner as may be permitted by
applicable law, will be valid and sufficient service thereof.


-6-



--------------------------------------------------------------------------------





23.    Waiver of Jury Trial. EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED
INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF
ANY OF THEM. No Party will seek to consolidate, by counterclaim or otherwise,
any action in which a jury trial has been waived with any other action in which
a jury trial cannot be or has not been waived.
24.    Third Party Beneficiaries. This Agreement is solely for the benefit of
the Parties and is not enforceable by any other Person.
25.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for in, and all legal process in regard to, this
Agreement will be in writing and will be deemed validly given, made or served if
(i) given by fax, when such fax is transmitted to the fax number set forth below
and the appropriate confirmation is received; or (ii) if given by any other
means, when delivered in person, by overnight courier or two business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) as follows:
(a)    If to Company:
Jive Software, Inc.
300 Orchard City Drive, Suite 100
Campbell, CA 95008
Attn:    Lisa Jurinka, Vice President and General Counsel
Fax:    (503) 961-1047
with a copy (which will not constitute notice) to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Attn:    Jeffrey D. Saper
Robert G. Day
Douglas K. Schnell
Fax:    (650) 493-6811
(b)    If to the Engine Group:
Engine Capital, L.P.
1370 Broadway, 5th Floor
New York, NY 10018
Attn:    Arnaud Ajdler
Fax:    (646) 380-1220
with a copy (which will not constitute notice) to:
Olshan Frome Wolosky, LLP
1325 Avenue of the Americas
New York, NY 10019
Attn:    Andrew M. Freedman
Fax:    (212) 451-2222


-7-



--------------------------------------------------------------------------------





At any time, any Party may, by notice given in accordance with this paragraph 24
to the other Parties, provide updated information for notices pursuant to this
Agreement.
26.    Representation by Counsel. Each of the Parties acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each Party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts of this Agreement exchanged among the Parties will be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement will be decided without regard to events of
drafting or preparation.
27.    Counterparts. This Agreement and any amendments to this Agreement may be
executed in one or more textually-identical counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart. Any such counterpart, to the extent delivered by fax or .pdf, .tif,
.gif, .jpg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”), will be treated in all manner and respects as an
original executed counterpart and will be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. No Party may raise the use of an Electronic Delivery to deliver a
signature, or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of an Electronic Delivery, as a
defense to the formation of a contract, and each Party forever waives any such
defense, except to the extent such defense relates to lack of authenticity.
28.    Headings. The headings set forth in this Agreement are for convenience of
reference purposes only and will not affect or be deemed to affect in any way
the meaning or interpretation of this Agreement or any term or provision of this
Agreement.
[Signature page follows.]


-8-



--------------------------------------------------------------------------------






If the terms of this Agreement are in accordance with your understanding, please
sign below.


Very truly yours,

 
 
 
 
JIVE SOFTWARE, INC.
 
 
 
 
 
 
 
 
By:
/s/ Elisa Steele
 
 
 
 
Name: Elisa Steele
 
 
 
 
Title: Chief Executive Officer & Director
 
 
    
ACCEPTED AND AGREED
as of the date written above:
 
 
 
 
 
 
ENGINE CAPITAL, L.P.
 
 
 
By:
Engine Investments, LLC,
 
 
 
General Partner
 
 
 
 
 
 
 
 
By:    
/s/ Arnaud Ajdler
 
 
 
Name:
Arnaud Ajdler
 
 
 
Title:
Managing Member
 
 
 
 
 
 
 
 
ENGINE JET CAPITAL, L.P.
 
 
 
By:
Engine Investments, LLC,
 
 
 
 
General Partner
 
 
 
 
 
 
 
 
By:    
/s/ Arnaud Ajdler
 
 
 
Name:
Arnaud Ajdler
 
 
 
Title:
Managing Member
 
 
 
 
 
 
 
 
ENGINE INVESTMENTS, LLC
 
 
 
By:    
/s/ Arnaud Ajdler
 
 
 
Name:
Arnaud Ajdler
 
 
 
Title:
Managing Member
 
 
 
 
 
 
 
 
 
/s/ Arnaud Ajdler
 
 
 
 
Arnaud Ajdler
 
 
 
 
 
 
 
 
 
/s/ Robert Frankfurt
 
 
 
 
Robert Frankfurt
 
 







[Signature Page to Letter Agreement]

